Citation Nr: 1214497	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  83-03 461	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether there was obvious error in an April 9, 1985 Board decision which denied a rating in excess of 20 percent for residuals of a gunshot wound to the left chest with a history of pneumothorax.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.  

In March 2011, the Veteran's representative submitted a request for reconsideration of an April 9, 1985 Board decision which denied a rating in excess of 20 percent for residuals of a gunshot wound to the left chest with a history of pneumothorax.  In June 2011, a Deputy Vice Chairman granted the motion for reconsideration of the April 9, 1985, decision, and ordered reconsideration of that decision by an expanded panel of the Board as provided by 38 U.S.C.A. § 7103(b)(1)(B) (West 2002). 

The claim of entitlement to a total rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The April 9, 1985 Board decision which denied a rating in excess of 20 percent for residuals of a gunshot wound to the left chest with a history of pneumothorax was obviously erroneous in failing to assign a separate evaluation for injury to Muscle Groups II and III.  

2.  Evidence on file at the time of the decision unequivocally showed a through and through injury to Muscle Groups II and III which equates, at most, to a moderate muscle injury.  

3.  The Veteran is right handed so this injury involves the minor extremity.



CONCLUSION OF LAW

At the time of the entry of the April 9, 1985 Board decision, entitlement to a combined 20 percent evaluation for injury to Muscle Groups II and III as residuals of a gunshot wound to the left chest, had been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.47, 4.55, 4.56, 4.73, Diagnostic Code 5302, 5303 (1984). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

To the extent that the Veterans Claims Assistance Act of 2000 (VCAA) is applicable at all, the Board finds the Veteran's representative has submitted written argument in support of his Motion for Reconsideration which demonstrates superior knowledge of VA rules and regulations pertaining to this appeal.  This knowledge is imputed to the Veteran via his National Representative.  The Reconsideration of the 1985 decision is based on the evidence on file at that time.  As such, no further notice or development is indicated.

Factual Background

In March 2011, the Veteran's representative submitted a request for reconsideration of an April 9, 1985, Board decision that denied an increased rating for residuals of a gunshot wound to the left chest with pneumothorax.  The Veteran's representative has argued that the Veteran's gunshot wound should have been evaluated under the criteria for injury to Muscle Groups II and III and that the notes under Diagnostic Code 6818 allow for separate ratings for combination under Diagnostic Code 6816 and disabling injuries of the shoulder girdle muscles (Muscle Group I to IV).  

In August 1981, the Veteran submitted a claim for an increased rating.  That claim led to the April 9, 1985 Board decision.  

Service treatment records document that the Veteran received two bullet wounds of the left chest and hand on May 29, 1967.  Initially, a chest tube was put in the left chest and wound in axillary region was being closed.  A May 30, 1967 note documents that the axillary and left pectoral wound were dressed.  The wounds were debrided.  One note indicates only the left hand underwent debridement.  Other notes on that date include that a chest tube was in place and a Gomco suction was draining fluid.  A narrative summary showing an admission date of May 30 1967 to the Naval Hospital, U.S.S. Sanctuary (AH17) and a discharge date of August 8, 1967 includes a description of the chest wound as "Through-and-Through Gunshot Wound, Left Chest."  Physical examination found decreased breath sounds in the left hemithorax.  The majority of the Veteran's symptoms, which occurred in the first few days following hospitalization, were respiratory related.  

The wounds of the torso were described as follows:  A 1 cm. wound of entrance at the third anterior left intercostal space with an exit wound approximately 2 cm. in diameter in the left anterior axillary line.  X-ray study showed a small left pneumothorax.  By the time of discharge from inpatient treatment on August 8, 1967, there was a 1 cm. by 2.5 cm. mass scar tissue along the bullet tract in the left anterior axillary line but it was noted that the Veteran had full range of motion of the left shoulder and upper extremity.  Also noted was that the Veteran had tube thoracotomies on June 3, and June 5, 1967, with the tubes inserted in the 2nd left intercostal space and the 4th left intercostal space.  September 9, 1967 notes document that he had a shrapnel wound of the left ear and chin.  A September 28, 1967 note documents that he was having trouble with previous wounds.  

A September 29, 1967 general surgery consult includes a description of the chest injury as the bullet entering the left anterior chest 2nd intercostal space, mid clavicular line; and exiting through the lower left axilla and post axillary fold.  The Veteran complained of pain in the axilla on rigorous use of arm since then.  Physical examination showed keloiding of most scars, especially those concerned with the gunshot wound of the left chest.  There was a palpable scar tract through the axilla.  Left arm function, motor, and sensory were intact.  The impression was sensitive scar tract in a patient who has keloidal problems.  His September 1968 separation from active duty medical examination documents that he had a 1/2 in. diameter gunshot wound scar of the left upper quadrant of his chest and a 1/2 in. diameter gunshot wound scar of the left upper quadrant of his back.  Service treatment records include the Veteran's report that he is right handed.  

The Veteran filed his initial claim for service connection on January 28, 1969.  A March 31, 1969 rating decision reflects that the RO assigned a 10 percent rating for residuals of gunshot wound of the left chest under Diagnostic Code 5321.  At that time and since then, Diagnostic Code 5321 corresponded to Muscle Group XXI which comprises the muscles of respiration; thoracic muscle group.  In that decision, the RO listed February 13, 1969 as the date of the last examination and explained that its decision was based on service records and the findings reflected on the recent VA examination.  A letter from the Veteran, received in March 1969, includes his comment that he underwent an examination six weeks earlier with regard to his claim for disability benefits.  

Of record is the report of a February 13, 1969 VA examination.  This report does not identify the muscles affected by the chest gunshot wound.  It documents that there was a through and through bullet wound of the left chest with entrance at the second rib and exit at the post axillary line.  Most of the report addresses symptoms of the Veteran's right arm, a disability for which he was also seeking benefits.  There is the report that he had some chest pain.  

In a May 1969 rating decision, the RO changed the rating, basing the rating on application of Diagnostic Code 6818.  The RO explained that the Veteran had a pleural cavity injury with a penetrating fragment wound and this is why it was to be rated under the different diagnostic code.  

A December 1970 VA examination report includes the relevant diagnosis of gunshot wound left chest with pneumothorax.  Surgical examination revealed two relevant scars a 1.5 by 0.5 in. and a 1.0 by 0.75 in. scar of the left upper chest and 2 drainage scars of the lower chest axillary region; no muscle loss, no adherence and not keloidal.  The examiner also stated that there was one scar, 2.5 by 1 in. of the left axilla that was not adherent, no muscle loss, and in no way interfering with motions or strength of the left upper extremity.  This report does not identify what muscles were affected.  

Another examination was conducted in February 1972.  The identified location of the chest and non-drainage scars was no more specific than that of the upper chest and left axilla.  Of record is an undated injury diagram which is annotated to show a bullet entrance which appears to be at the left pectoral muscle, and is consistent with the description of the entrance wound.  This diagram shows a shrapnel fragment just below that bullet entrance wound and "drainage" is noted just below the left nipple.  Because the report includes the anatomical term "medial lft ext condyle" and is filed in the folder between February 1969 and October 1972 examination reports, it appears to have been annotated by someone other than the Veteran; likely a medical professional.  A report of VA examination from October 1972 notes only that he had scars of the left anterior chest and upper left axillary region but does not describe which muscles underlie the scars.  A diagram associated with this examination shows injury to Muscle Groups II and III.

Contained in an envelope with records from the 1990s is a report of medical examination for the purpose of "National Guard" dated in October 1975.  That report notes scars of the anterior chest and left axilla from a gunshot wound and describes the wound as "entrance & exit of bullets non-penetrating (grazed)."  

A report of an October 1981 VA examination describes the relevant injury as follows:  Perforating bullet wound left chest, entrance site was upper left anterior chest and exited left postero-lateral chest wall.  Scar overlaying 2nd intercostal space on left anterior chest wall 6 cm by 4 cm - no loss of underlying tissue (point of entrance of bullet).  Scar left postero-lateral chest wall just below axilla, 5 cm x 3 cm - no loss of underlying tissue (exit site of bullet).  The report does not identify what muscles were affected.  As to present complaints, the only references to physical symptoms were chronic headaches, nausea, and severe wrist pain.  

A VA medical certificate and history, from either November 13, 1980 or 1982 (illegible last digit of the year) documents that the Veteran was status post gunshot wound of the left side of the chest and had some pain of the left chest.  

The RO denied the claim in February 1982 without mention of any specific muscle groups; the Veteran appealed.  In May 1983 he had a hearing presided over by a Board Member with a physician and a VA attorney present.  His representative inquired as to his symptoms from the chest wound and the Veteran replied that at times he had shortness of breath and that he had a painful spasmodic knot in his arm if he engaged in certain activities.  He referred to the pain as a pinching-type feeling.  The representative asked him if he could aggravate the pain "by doing muscle pulling or stretching movements, say, with the shoulder way off to an angle or that doesn't play upon it - it's inside the chest, so to speak. . . or onto the chest wall?"  The Veteran replied in the affirmative, he then stated that skeletal movements do not affect the pain and that it feels like spasmodic knots under the armpit area.  

In a May 1983 document, the Board remanded the matter for additional development, including an examination.  Treatment records obtained during this remand provide no more specific details as to what muscle group or groups were affected by the gunshot wound.  

An examination conducted in April 1984 also provided no more detailed information as to what muscle groups were affected.  Examination results indicated the following scars:  

(1)  a 4 by 2 cm. scar of the left 2nd intercostal space in the mid clavicular line; 
(2)  a 2 cm. by 1.5 cm. scar of the left 4th intercostal space 4 cm. lateral to (illegible);
(3)  a 4 cm. scar of the 4th intercostal space left anterior axillary line;
(4)  a transverse 7 cm. scar below the left nipple; 
(5)  a 2 cm. scar of the left 6th intercostal space mid axillary line;  

The Veteran reported that with overexertion he experienced tightness of the left anterior chest and left axilla.  The RO readjudicated the issue in a September 1984 decision.  There is no mention of service medical records dated later than 1968 in any of the documents through September 1984.  

On April 9, 1985 the Board issued its decision; signed by three members, one of which was a medical doctor.  The Board found as fact that the Veteran's residuals of his left chest gunshot wound with pneumothorax were no more than moderate, with complaints of tightness of the left anterior chest but no clinical evidence of chronic cough, wheezing, or exertional dyspnea.  It concluded that this disability did not warrant higher than the 20 percent rating already assigned, and cited to Diagnostic Code 6818.  

In arriving at the decision, the Board considered copies of the Veteran's outpatient treatment records and the April 1984 examination report.  It did not note the specific location of any of the chest or axilla scars.  The law and regulations considered were 38 C.F.R. § 3.102, and Part 4, Diagnostic Code 6818.  In the discussion, the Board made no reference to Note (1) under Diagnostic Code 6818 or to any muscles of the torso or thorax.  There is no mention of service medical records later than 1968.  

Reconsideration criteria

Reconsideration of a Board decision may be accorded on motion by the appellant upon allegation of obvious error of fact or law.  38 C.F.R. § 20.1000(a).  There is no statutory or regulatory definition of "obvious error."  VA's General Counsel has expressed the opinion that there is no conceptual difference between "obvious error" and "clear and unmistakable error" (CUE).  See VAOPGCPREC 25-95, para. 6, footnote 1.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have also considered the concepts of "obvious error" and "clear and unmistakable error" equivalent.  See Russell v. Principi, 3 Vet. App. 310, 314 (1992) (en banc); Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994) (subsequently superseded by 38 U.S.C. § 5109A and 7111, but with no effect on standard of review for CUE vs. obvious error).


CUE is defined at 38 C.F.R. § 20.1403 as follows:

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.

The Board adopts this definition of CUE as the proper definition of obvious error in determining whether the veteran's motions for reconsideration should be granted.  

Law Extant at the time of the April 9, 1985 Board decision

Under 38 C.F.R. § 4.47 (1984) the effect of missiles is described as follows:  Through and through wounds of the deeper structures almost invariably destroy parts of muscle groups by bringing about intermuscular fusion and binding by cicatricial tissue and adherence of muscle sheath.  Thus, the muscles no longer work smoothly but pull against fascial planes and other muscles with which they are fused, so that delicate, coordinated movements are interfered with and there is loss of strength.  After prolonged exertion the stresses and strains due to these disarrangements bring about fatigue and pain, thus further interfering with the function of the part.  

In pertinent part, 38 C.F.R. § 4.54 (1984) provided as follows:  

Four grades of severity of disabilities due to muscle injuries are here recognized for rating purposes:  slight, moderate, moderately severe and severe.  The type of disability pictures for these, as set forth in §§ 4.55 and 4.56, will be a basis for assigning ratings for each of the 23 muscle groups.  The type of disability pictures are based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement) and on the objective evidence of muscle damage and the cardinal signs of muscles disability (loss of power, lowered threshold of fatigue and impairment of coordination).  

Under 38 C.F.R. § 4.56(a) (1984) provided that a slight (insignificant) disability of the muscles was defined as:  

Type of injury.  Simple wound of muscle without debridement, infection or effects of laceration. 

History and complaint.  Service department record of wound of slight severity or relatively brief treatment and return to duty.  Healing with good functional results.  No consistent complaint of cardinal symptoms of muscle injury or painful residuals.

Objective findings.  Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus.  No significant impairment of function and no retained metallic fragments.

Under 38 C.F.R. § 4.56(b) (1984), a moderate disability of the muscles was defined as:  

Type of injury.  Through and through or deep penetrating wounds of relatively short track by single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree.  Absence of explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection. 

History and complaint.  Service department record or other sufficient evidence of hospitalization in service for treatment of wound. Record in the file of consistent complaint on record from first examination forward, of one or more of the cardinal symptoms of muscle wounds particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit scars linear or relatively small and so situated as to indicate relatively short track of missile through and through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or fatigue in comparative tests. (In such tests the rule that with strong efforts, antagonistic muscles relax is to be applied to insure validity of tests.)

Under 38 C.F.R. § 4.56(b) (1984), a moderately severe disability of the muscles was defined as:  

Type of injury.  Through and through or deep penetrating wound with debridement, prolonged infection, sloughing of soft parts, and intermuscular scarring. 

History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c); and, if present, evidence of inability to keep up with work requirements. 

Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side; and tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

Under 38 C.F.R. § 4.73 Diagnostic Code 5302 (1984), Muscle Group II is listed as the extrinsic muscles of the shoulder girdle, identified as the following: (1) Pectoralis major II (costosternal); (2) latissimus dorsi and teres major; (3) pectoralis minor; (4) rhomboid  (Function: Depression of arm from vertical overhead to hanging at side. (1,2); downward rotators of scapula, (3, 4); (teres major although technically an intrinsic muscle is included with lattimus dorsi); 1 and 2 act with Group III in forward and backward swing of the arm.  A severe injury was rated as 40 percent for the major side and 30 percent for the minor side; a moderately severe injury was rated as 30 percent for the major side and 20 percent for the minor side; a moderate injury was rated as 20 percent for either side, and a slight injury was rated as zero percent for either side.  

Under 38 C.F.R. § 4.73 Diagnostic Code 5303 (1984), Muscle Group III is defined as the extrinsic muscles of the shoulder girdle as (1) Pectoralis major I (clavicular); (2) deltoid.  (Function:  Elevation and abduction of arm to level of shoulder, act with 1 and 2 of Group II in forward and backward swing of arm.)  A severe injury was rated as 40 percent for the major side and 30 percent for the minor side; a moderately severe injury was rated as 30 percent for the major side and 20 percent for the minor side; a moderate injury was rated as 20 percent for either side, and a slight injury was rated as zero percent for either side.  

Under 38 C.F.R. § 4.73 Diagnostic Code 5321 (1984), Muscle Group XXI is defined as the muscles of respiration.  Thoracic muscle group.  A severe or moderately severe injury was rated as 20 percent, a moderate injury was rated as 10 percent, and a slight injury was rated as zero percent.  

Pleural cavity, injuries, residuals of, including gunshot wounds was to be rated under 38 C.F.R. § 4.97 Diagnostic Code 6818.  The version of this diagnostic code effective as of April 1985 provided that a 100 percent rating was to be assigned when residuals are totally incapacitating.  A 60 percent rating was to be assigned for severe residuals, tachychardia, dyspnea, or cyanosis on slight exertion, adhesions of diaphragm or pericardium with marked restriction of excursion, or poor response to exercise.  A 40 percent rating was to be assigned for moderately severe residuals with pain in chest and dyspnea on moderate exertion (exercise tolerance test), adhesions of diaphragm, with excursions restricted, moderate myocardial deficiency, and one or more of the following: thickened pleura, restricted expansion of lower chest, compensating contralateral emphysema, deformity of chest, scoliosis, hemoptysis at intervals.  A 20 percent rating was to be assigned for moderate residuals, bullet or missile retained in lung, with pain or discomfort on exertions; or with scattered rales or some limitation of excursion of diaphragm or of lower chest expansion.  

Note (1) under Diagnostic Code 6818 provided that disabling injuries of the shoulder girdle muscles (Groups I to IV) will be separately rated for combination.  

Note (2) provided that disability persists in penetrating chest wounds, with or without retained missiles, in proportion to interference with respiration and circulation which may become apparent after slight exertion or only under extra stress. Records of examination, both before and after exertion, controlled with fluoroscopic and proper blood pressure determination, are essential for proper evaluation of disability.  Exercise tolerance tests should have regard both to dyspnea on exertion and to continued acceleration of pulse rate beyond physiological limits.  

By statute, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C. § 3010 (1982 & Supp. 1986).  Implementation by regulation provides that the effective date of an increase will be the date of receipt of the claim or the date entitlement arose, with the earliest date the date that it is factually ascertainable that an increase in disability had occurred if the claim was received within one year from that date.  38 C.F.R. § 3.400(o) (1984).  

Analysis

The Reconsideration Panel finds that the April 9, 1985 Board decision contains obvious error.  The Board decision failed to address, in any way, injuries to Muscle Group II and III which were caused by the gunshot wound.  The service treatment records revealed that the Veteran suffered a through and through wound of the pectoral muscle, a muscle of Muscle Group II.  This is based on the May 30, 1967 service treatment note which documented that the Veteran had a left pectoral wound and the narrative summary stated that the wound was a through and through wound.  Even if one discounts the use of the word "pectoral" in that service treatment note as not actually identifying the pectoral muscle but merely as describing the general location of the wound, there are descriptions of the entrance and exit wound that indicate the wound involved the pectoral muscle.  For example, the September 29, 1967 general surgery consult describes the injury as a bullet entering the left anterior chest at the 2nd intercostal space, mid clavicular line.  Anatomical diagrams demonstrate that this was a pectoral muscle wound.  Reasonable minds could not differ, it is clear that the Veteran had a through and through injury of the pectoral muscle.  Moreover, the function of the muscles of Groups II and III is movement of the shoulder.  It follows that the August 1967 narrative summary reference to the Veteran's ability to move his left shoulder would not have been made unless there was some question as to whether the bullet wound had impacted negatively on such movement.  Finally, reasonable minds could not differ that the annotated anatomical drawing located between the 1969 and 1972 examination reports shows the entrance wound at the pectoral muscle.  As noted above, in a diagram attached to an October 1972 examination, there appears to be damage to both Muscle Groups II and III.

It cannot be said that the 1975 report of medical examination for National Guard purpose would have led reasonable minds to the conclusion that the bullet did not pass through the pectoral muscle.  Although that report lists the wound as "grazed": and "non-penetrating" reasonable minds would not have preferred that description to the more contemporaneous descriptions found in the 1968 treatment notes.  Moreover, it does not appear that the 1975 report of medical examination was before the Board at the time of the 1985 decision.  This is because service treatment records later than 1968 are never referenced until after that 1985 decision and because the 1975 report is contained in an envelope filed later than the 1985 decision and which includes records dated after 1990 from the Veteran's Reserve service.  

Finally, although the Board was addressing an appeal as to a claim for an increased rating, as opposed to a claim of CUE in an earlier RO decision, it cannot be said that the Veteran had not reported symptoms during the course of the claim that led to the Board decision that should have given rise to the issue of a rating being assigned for muscle damage.  He testified in May 1983 that he suffered pain in the area of the chest wound.  The November 13, 1980 (or 1982) medical certificate documented his report of pain of the left chest.  In the document received in October 1984, in response to a supplemental statement of the case a month earlier that addressed this disability, among others, the Veteran reported that he was in severe pain.  Pain is one of the cardinal symptoms of muscle wounds and he had reported pain going back to the February 1969 examination.  Even though the issue was whether an increased rating was warranted, reasonable minds could not have differed that a separate rating was warranted for injury of Muscle Group II and Muscle Group III.  That rating should then have been combined with the rating for disability under Diagnostic Code 6818. 

With regard to assigning a separate evaluation under Diagnostic Code 6818 for damage to the underlying Muscle Groups, the Board notes that no medical determination has been made as to which Muscle Groups were affected by the gunshot wound.  The Veteran's representative has argued, based on the injury diagram in the file, that the Veteran sustained injury to Muscle Groups II and III.  From the 1972 diagram on file, it does appear that those were the two muscle groups that the gunshot passed through.  There is no indication that more than two muscle groups were involved.  The Veteran has not argued such a fact pattern and the medical evidence does not suggest such a pattern.  

The Board finds that a separate evaluation of 20 percent, but no more, is warranted for both the injury to Muscle Group II and for the injury to Muscle Group III.  38 C.F.R. § 4.56(b) states that through and through wounds of relatively short track by a single bullet are to be considered of at least moderate degree.  The Board finds the gunshot wound to the left chest is productive of, at most, moderate muscle injuries to Muscle Groups II and III.  A rating in excess of 20 percent is not warranted as the evidence does not demonstrate the presence of moderately severe muscle damage to either Muscle Group.  While the medical evidence of record demonstrates that the Veteran experienced a through and through wound which required debridement, there is no indication that the gunshot wound was productive of any prolonged infection, sloughing of soft parts, and intermuscular scarring.  The Veteran was hospitalized for approximately one month but this was to treat the underlying respiratory injury as opposed to treatment of the muscle damage due to a gunshot wound.  The Veteran has reported complaints of pain but physical examination has consistently failed to document the presence of loss of deep fascia or muscle substance.  The Board finds the evidence of record more nearly approximates a moderate muscle injury to both Muscle Group II and Muscle Group III.  

Turning to the law concerning combined ratings that was in effect at the time, it is noted that muscles in the same anatomical region, i..e., the shoulder girdle and arm, will not be combined, but instead, the rating for the major group affected will be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity.  38 C.F.R. § 4.55(a) (1984).

In this case, as noted above, moderate and moderately severe muscle injuries to the minor extremity warrant a 20 percent rating.  Thus, a moderate muscle injury to Group II and Group III would be combined to moderately severe, which under each code is 20 percent.  As such, a 20 percent rating is granted.



	(CONTINUED ON NEXT PAGE)



ORDER

The April 9, 1985 Board decision which denied a rating in excess of 20 percent for residuals of a gunshot wound to the left chest with a history of pneumothorax was clearly erroneous.  

A separate 20 percent evaluation is granted for the combined injuries to Muscle Group II and Muscle Group III, subject to the laws and regulations governing monetary awards.  


____________________________                       ____________________________
      DENNIS F. CHIAPETTA                                        DEREK T. BROWN
          Veterans Law Judge,                                               Veterans Law Judge,
      Board of Veterans' Appeals                                     Board of Veteran's Appeals


                                ________________________________
                                         MICHAEL D. LYON 
                                            Veterans Law Judge, 
                                       Board of Veterans' Appeals


__________________________                                 _________________________
           K. A. BANFIELD                                                  STEPHEN L. WILKINS
           Veterans Law Judge,                                                  Veterans Law Judge, 
        Board of Veterans' Appeals                                     Board of Veterans' Appeals


                                         _______________________________       
                                                    ERIC S. LEBOFF
                                                  Veterans Law Judge, 
                                              Board of Veterans' Appeals


Department of Veterans Affairs


